DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device configured to receive/output” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (KR 101615689 B1).
a.	Referring to claims 1, 10 and 17:
	Regarding claims 1, 10 and 17, Kim teaches an electronic multifactor authentication token, comprising: a user input device configured to receive a user input (Page 4 and 5…. key input unit 120); a location sensing device configured to receive a location-based modifier (Page 7…. position locating unit 125); at least one computer processor configured to generate a one-time passcode based on the user input, the location-based modifier, and the machine- readable code (Page 4… user input together with location information to generate the seed for generating the OTP); and an output device configured to output the one-time passcode (Page 11… output screen for the generated OTP).  
a.	Referring to claim 2:
	Regarding claim 2, Kim teaches the electronic multifactor authentication token of claim 1, wherein the user input device comprises at least one of a touchscreen, at least one key, and a microphone (Page 4… input key).  
a.	Referring to claim 3:
	Regarding claim 3, Kim teaches the electronic multifactor authentication token of claim 1, wherein the user input device is separate from the multifactor authentication token (Page 4 and 5… the user input unit is different from the multifactor OTP token).  
a.	Referring to claim 4:
	Regarding claim 4, Kim teaches the electronic multifactor authentication token of claim 3, wherein the user input device comprises at least one of a card reader, a keypad, and an Internet of Things device (Page 4…. key input buttons).  
a.	Referring to claims 5 and 12:
	Regarding claims 5 and 12, Kim teaches the electronic multifactor authentication token of claim 1, wherein the location-based modifier is based on one of beacon information, GPS information, a user input, and a machine-readable code (Page 7…. GPS information).  
a.	Referring to claim 6:
	Regarding claim 6, Kim teaches the electronic multifactor authentication token of claim 1, wherein the output device comprises a radio (Page 3 and 11… output transmission antenna).  
a.	Referring to claim 7:
	Regarding claim 7, Kim teaches the electronic multifactor authentication token of claim 1, wherein the output device communicates the one-time passcode to at least one of an authentication server and an endpoint device (Page 11…. outputting the OTP to an endpoint device).  
a.	Referring to claim 8:
	Regarding claim 8, Kim teaches the electronic multifactor authentication token of claim 1, further comprising: an image capture device configured to receive a machine-readable code (Page 3… mobile phone terminal having a camera for image capture as known in the art).  
a.	Referring to claim 9:
	Regarding claim 9, Kim teaches the electronic multifactor authentication token of claim 1, further comprising a memory storing a seed, and wherein the one-time passcode is generated based on the location-based modifier and the seed (Page 6 and 7…. OTP generated based on the location value and the seed).  
a.	Referring to claims 11 and 18:
	Regarding claims 11 and 18, Kim teaches the method of claim 10, wherein the location-based modifier comprises a stored location or a user input (Page 7…. stored location).  
a.	Referring to claim 13:
	Regarding claim 13, Kim teaches the method of claim 10, wherein the location-based modifier is received from a beacon (Page 7…. satellite signal).  
a.	Referring to claim 14:
	Regarding claim 14, Kim teaches the method of claim 10, wherein the seed is retrieved from a memory of the electronic multifactor authentication token (Page 6 and 7… stored seed value).  
a.	Referring to claim 15:
	Regarding claim 15, Kim teaches the method of claim 10, further comprising: communicating the one-time passcode to the authentication server (Page 12…. OTP authentication server for authenticating the communicated OTP).  
a.	Referring to claims 16 and 20:
	Regarding claims 16 and 20, Kim teaches the method of claim 10, wherein the authentication server computes a second one-time passcode and authenticates the one-time passcode received from the endpoint device by comparing the one-time passcode received from the endpoint device to the second one-time passcode (Page 12… authentication by comparison).  
a.	Referring to claim 19:
	Regarding claim 19, Kim teaches the system of claim 17, wherein the multifactor authentication token communicates the one-time passcode to the authentication server, and the authentication server authenticates the one-time passcode by comparing the one-time passcode received from the endpoint device to the one-time passcode received from the multifactor authentication token (See the rejection in clams 15 and 16).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497